Citation Nr: 1208199	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-34 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a herniated disc at L5-S1 and bulging discs at L1-L2, L3-L4, and L4-L5 with degenerative joint disease.  

2.  Entitlement to service connection for right elbow degenerative joint disease.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee meniscus tear, small knee effusion and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to February 1981 and from December 2003 to October 2004.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2007 rating decision of the San Juan, the Commonwealth of Puerto Rico, VA Regional Office (RO).  

In an August 2006 rating decision, the RO granted service connection for major depressive disorder with mixed emotional features (psychiatric disability) and assigned an initial 30 percent rating, effective October 1, 2004.  The examiner who performed the May 2007 VA joints and spine examinations noted in his reports that the Veteran reported being unable to work due to his psychiatric disability.  The Board interprets the examination reports as raising claims for a higher rating for psychiatric disability and to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  These issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection a herniated disc at L5-S1 and bulging discs at L1-L2, L3-L4, L4-L5 with degenerative joint disease, and for right elbow degenerative joint disease, as well as initial disability rating in excess of 10 percent for right knee meniscus tear, small knee effusion and degenerative joint disease.  Having reviewed the evidence, the Board finds further development is necessary.  

Initially, the Board notes that in addition to National Guard service, the record reflects active duty training (ADT) for 97 days in 2003, prior to active duty entrance in December 2003.  ADT in 2003, prior to December 2003, has not been verified.   

Additionally, in May 2007, the Veteran was afforded VA C&P examinations regarding his claims of entitlement to service connection for a back disability and a right elbow disability.  The diagnoses were right elbow degenerative joint disease, and a herniated disc at L5-S1 and bulging discs at L1-L2, L3-L4, and L4-L5 with degenerative joint disease by x-ray examination.  No opinion, however, was rendered regarding the etiology of the elbow and back disabilities.  The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claims. 

In addition, Social Security Administration (SSA) records, dated in August 2007, were associated with the claims file and reflect disability due to disabilities to include a back disability.  The record indicates that the Veteran was last afforded a VA C&P examination regarding his claim of entitlement to a higher evaluation for right knee meniscus tear, small knee effusion and degenerative joint disease in May 2007.  In light of the state of the record, the Board finds that a thorough and contemporaneous medical examination that takes into account the more current records, so that the medical evaluation will be a fully informed, one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that such an examination is necessary before an appellate decision is issued on the merits the claim.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Verify ADT service in 2003, prior to December 2003.  Verification should be documented in the claims file.  All service records for the verified period, as well as any other available active service records that have not been associated with the claims file, to include National Guard records, should be obtained and/or associated with the claims file. 

2.  Attempt to obtain VA treatment records pertaining to the Veteran that are dated since May 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any and all back or elbow disabilities found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on in-service manifestations and opine as to whether it is at least as likely as not that any back or elbow disability found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any back or elbow disability found to be present is secondary to or aggravated by service-connected disability, to include major depressive disorder and a right knee meniscus tear, small knee effusion and degenerative joint disease.  In offering any impression, the examiner must acknowledge and discuss the Veteran's lay report regarding the onset of the disabilities and continuity of symptomatology.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the extent and severity of his right knee meniscus tear, small knee effusion and degenerative joint disease.  The claims file must be made available to the examiner.  All necessary tests should be conducted.  The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of pain and limitation of motion of the knee.  

The examiner must state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss (at both extension and flexion) due to such factors.  This includes instances when these symptoms "flare-up" or when either knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate pain-free right knee flexion and extension, both on examination, during the normal course of a typical day, as well as during periods of flare-up.  If instability is identified, the degree of such should be expressed in terms of slight, moderate or severe.  All findings and conclusions should be set forth in a legible report.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, alone or together, render him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

